     Case 2:19-cv-00084-JAM-DB Document 52 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CAMERON SHEPHERD,                                   No. 2:19-cv-0084 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    A. CORNWELL,
15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel and an extension of time to respond to discovery.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
      Case 2:19-cv-00084-JAM-DB Document 52 Filed 11/05/20 Page 2 of 2


 1   establish exceptional circumstances that would warrant a request for voluntary assist ance of
 2   counsel. In the present case, plaintiff provides no basis for the appointment of counsel besides
 3   the statement that he is in the prison’s mental health program. This court does not find the
 4   required exceptional circumstances.
 5            Plaintiff has also requested an extension of time to respond to defendant’s request for
 6   production of documents and first set of interrogatories. Good cause appearing, his request will
 7   be granted.
 8            Accordingly, IT IS HEREBY ORDERED that:
 9            1. Plaintiff’s motion for the appointment of counsel (ECF No. 51) is denied.
10            2. Plaintiff’s motion for an extension of time (ECF No. 51) is granted; and
11            3. By December 2, 2020, plaintiff shall serve his response to defendant’s request for
12   production of documents and first set of interrogatories.
13   Dated: November 5, 2020
14

15

16   DLB:9
     DB/prisoner-civil rights/shep0084.31+36res
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
